FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



THELMA JUDITH REVOLORIO-                          No. 10-72765
OVALLE,
                                                  Agency No. A072-439-395
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Thelma Judith Revolorio-Ovalle, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying her application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency's factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and deny the petition for review.

      Revolorio-Ovalle fears harm from the people who killed her husband, but

she testified that she does not know who killed him, and she did not testify as to

why he was killed. We reject Revolorio-Ovalle’s contention that she established

past persecution in light of our prior decision. See Revolorio-Ovalle v. Gonzales,

No. 06-70990, 2007 WL 1649934 (9th Cir. June 6, 2007). Substantial evidence

supports the agency’s finding that Revolorio-Ovalle failed to establish a

well-founded fear of future persecution on account of a protected ground. See

Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir. 2001) (asylum generally is not

available to victims of civil strife, unless they are singled out on account of a

protected ground). Accordingly, Revolorio-Ovalle’s asylum claim fails.

      Because Revolorio-Ovalle failed to meet the lower burden of proof for

asylum, her claim for withholding of removal necessarily fails. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                        10-72765